Per Curiam. This appeal presents only the question whether that part of the decree of foreclosure appealed from was proper which allowed the master $15 to he taxed as part of the costs in the case for his services in considering questions submitted to him. The same question was involved upon an appeal in the other branch of this court in a cause between the same parties upon substantially the same facts and it was there held that such allowance was proper. The opinion in that case filed ¡November 2, 1905 (not to be reported), states fully the reasons for holding such allowance proper and are applicable to .the facts of this case. We find no error in the record and are of opinion that the appeal was prosecuted for delay. The decree of the Superior Court will he affirmed with five per cent damages on the amount of the decree, $1,792.66, amounting to $89.60. Affirmed with damages.